date number cc el gl b2 release date uil ’0’4 cid cid dollar_figure ’6 department of the treasury internal_revenue_service 2iilfh cid ri cid klhi cid rxqvho 7klv xoohwlq lv iru lqirupdwlrqdo sxusrvhv w lv qrw d gluhfwlyh bulletin no june automatic_stay prevents tax_lien attaching to inheritance everything is not enough acknowledging that the service had before the debtor filed bankruptcy done all that was necessary to obtain a tax_lien against the debtor’s after-acquired property the fourth circuit in united_states v gold in re avis u s app lexis 4th cir date held that the automatic_stay prevented the service’s lien from attaching to an inheritance acquired by the debtor during the bankruptcy in the service properly filed notices of federal_tax_lien against the debtor the debtor apparently had no property but was the beneficiary of a interest in a discretionary_trust with his interest valued at dollar_figure by the service on date the debtor went into involuntary chapter bankruptcy and on date the owner of the trust died the service filed a proof_of_claim for dollar_figure with dollar_figure secured_by the liens against the dollar_figure inheritance both the bankruptcy court and the district_court held that the automatic_stay prevented the service’s lien from attaching to property which was received by the bankruptcy_estate after the petition was filed the fourth circuit affirmed the appellate court began by observing an inherent conflict the bankruptcy code provides that all legal and equitable interests of the debtor become part of the bankruptcy_estate including inheritances b c sec_541 on the other hand the internal_revenue_code provides that a tax_lien under sec_6321 attaches to all property and rights to property of a taxpayer because the bankruptcy code does not address whether a tax_lien is permitted to attach to property acquired by the estate post-petition the fourth circuit looked to the nature of the service’s lien and the reach of the automatic_stay the court concluded that the service had at best an inchoate lien on any after-acquired property of the debtor including an inheritance because the court viewed a chief aim of the automatic_stay as preventing post-petition perfection of interests in a debtor’s bankruptcy_estate the court saw the attachment of the tax_lien to property acquired during the bankruptcy proceedings to be an act stayed by the operation of the automatic_stay supporting this position the court found that congress had specifically granted an exemption from the stay for state or local real_property tax_liens in b c sec_362 also bulletin no june the exceptions in b c sec_362 for audits notices and assessment appears to preclude an exception for liens the conclusion to be drawn from these statutory provisions according to the fourth circuit is that the automatic_stay was intended to bar the perfection of federal tax_liens in a dissenting opinion judge hamilton observed that the majority’s reliance on the automatic_stay was a red herring what really was at issue according to the judge was the claw-back provision of b c sec_541 which treats an after-acquired inheritance as though the debtor received it prior to the petition date because treating the inheritance in this fashion would have allowed the tax_lien to be perfected the inheritance would have come into the bankruptcy_estate encumbered by the lien this the judge felt was in accord with the intent of the claw-back provision to prevent debtors from unfairly manipulating the bankruptcy petition date so as to deprive creditors of certain assets bankruptcy code cases automatic_stay creation perfection or enforcement of liens against property of the debtor or estate government relies on erroneous date in court order a day late and dollar_figure short twelve and a half years after assessment the government filed suit to reduce the taxpayer’s assessments to judgment the second circuit determined the suit was one day too late and dismissed the government’s action united_states v hussein u s app lexis 2d circuit date on date the service assessed the taxpayer’s taxes the taxpayer then submitted an offer_in_compromise on date the service rejected the offer on date thus tolling the limitations_period on the taxes for two years three months and twenty-nine days the pendency of the offer plus one year in january the service levied on the taxpayer’s bank accounts prompting the taxpayer to file for injunctive relief denying the taxpayer’s plea for injunctive relief the district_court noted that the government was entitled to collect from the taxpayer until date because sec_6502 effective date extended the limitations_period from six to ten years based on adding four years to an affidavit filed by the taxpayer on date the government filed suit to reduce the taxpayer’s and assessments to judgment under sec_7403 the taxpayer countered with a motion to dismiss based on the government’s untimely filing the taxpayer adding ten years plus the time tolled by the offer_in_compromise to the assessment_date determined the last day the government could have filed its action was date the government did not dispute this calculation but argued that under principles of collateral_estoppel the law_of_the_case_doctrine and principles of equity and fairness the taxpayer should be precluded from challenging the timeliness of the government’s suit the district_court agreed with the government and the taxpayer appealed bulletin no june the second circuit agreed with the taxpayer the court found collateral_estoppel inapplicable because the district court’s finding that the limitations_period would expire on date was dicta not necessary to the denial of the taxpayer’s motion for injunctive relief further the court found the law_of_the_case_doctrine also did not apply as the taxpayer could not have appealed only the wrongful date in the court’s decision judicial estoppel would not apply because the erroneous date was the result of a good_faith mistake or unintentional error finally because the government could and should have calculated the proper date the appeals court would not reverse on the basis of fairness or equity suits by the u s reduce tax to judgment government closes barn door on half a horse devil gets his due in libutti v united_states u s app lexis 2d cir date an expensive racehorse devil his due was ostensibly owned by taxpayer’s daughter’s business the service filed suit to determine that the daughter was merely the father’s nominee but the district_court ruled against the government on date while on appeal the daughter syndicated the horse selling roughly a half-interest to an unrelated kentucky corporation the united_states won the appeal where the second circuit agreed that the daughter would be shown to be her father’s nominee if the government could establish he effectively owned and controlled her business the daughter then sold additional shares in the horse to third parties on remand the district_court found the father did in fact control the daughter’s business but refused to grant restitution for any time prior to its latest order on date which was well after the daughter had sold most of the interest in the horse to others both parties appealed in the present case the second circuit again ruled favorably for the government but effectively awarded the service only half a horse the appellate court easily disposed of the daughter’s appeal the father previously claimed a fifth_amendment privilege and refused to testify as to his ownership_interest in the horse however after the district court’s date decision in favor of the government the father submitted an affidavit indicating he would be willing to testify the second circuit agreed with the trial_court that his neglect illustrated the truth of the saying it is too late to close the barn door after the horse has bolted in this case his failure to testify led to an adverse inference that he was the true owner of the horse however his affidavit did not indicate specifically what his testimony would be and so the trial_court did 894_fsupp_589 n d n y 107_f3d_110 2d cir 968_fsupp_71 n d n y reported in the may gl bulletin bulletin no june not abuse its discretion in finding no proof that such testimony would change the outcome of the case regarding the issues raised by the government the appeals court reversed the trial court’s holding on the issue of restitution as part of its initial decision on date the trial_court enjoined the service from enforcing its levy against the horse the second circuit found the equities of this case considering the taxpayer’s continual efforts at evasion and the lengths the service had to go in response weighed heavily in favor of extending restitution back to the date of that first order before the daughter syndicated the horse however the government also forgot to timely close the barn door a half interest in the horse was sold to a third-party corporation located in kentucky despite the government’s arguments neither the trial_court nor the appellate court found jurisdiction existed over that corporation further the appeals court noted that the government could have sought a stay pending appeal after the date decision but chose not to do so by its omission the government effectively allowed half the horse to bolt levy wrongful suits jurisdiction justice authorizing participation in electronic bankruptcy filing programs sausa alert local bankruptcy courts are beginning to insist on electronic noticing and filing of documents through the internet as a large volume filer district_counsel will be one of the first required by the court to become involved to participate however sausas need authorization from the department of justice justice has agreed to issue an authorizing letter to district_counsel to permit sausas to take part this letter sets out requirements for participation one requirement applies if support staff file pleadings since most courts consider an electronically filed document’s user id to constitute the signature of the attorney for purposes of federal_law the courts provide user id and passwords to attorneys only however for support staff to be able to access the system the letter recommends that the bankruptcy court by local rule allow for authorized agents and employees of the registered attorney to use the attorney’s id and password in addition justice asks that participating district_counsel establish a written procedure to ensure that the correct version document is ready to be filed and to maintain a record of the person filing the document the letter also sets out records retention requirements detailing which documents to keep and which document retention format to use to get an authorization letter please call or e-mail richard charles grosenick bulletin no june bankruptcy code cases chapter reorganization effect of confirmation provisions of plan in re scott cable communications inc 232_br_558 bankr d conn - chapter debtor’s plan was confirmed resulting in a reorganized debtor the lengthy plan provided for a number of contingencies including the potential bankruptcy of the reorganized debtor which in fact occurred the reorganized debtor’s first liquidating plan was determined by the court to be a tax_avoidance scheme and confirmation was denied 227_br_596 bankr d conn despite this the debtor obtained court approval for a sale of substantially_all of its assets without payment of capital_gains taxes to the government overruling the service’s objections the court found the asset sale had been anticipated in the original plan_of_reorganization and that plan’s confirmation was res_judicata as to the service’s interests the court held the service should have protected itself by objecting to confirmation of the original plan despite the speculative nature of its objection income plans bankruptcy code cases chapter regular confirmation of plan priority taxes in re laforgia bankr lexi sec_563 bankr m d penn date - debtor’s chapter plan was confirmed without objection although proposing to pay less than the amount of the service’s priority claim the court denied the debtor’s objection to the service’s proof_of_claim but then denied the service’s motion to modify the debtor’s plan to provide full payment of the service’s claim the court found compliance with b c a debtor will be able to make all payments under the plan was optional and in harsh language found the consequences of the service's failure to object to the plan to be that the service was bound by the plan and so less than full payment bankruptcy code cases determination of tax_liability sec_505 jurisdiction of bankruptcy court united_states v kearns u s app lexis 8th cir date - taxpayer embezzler filed bankruptcy claiming offset against service’s proof_of_claim based on restitution payments the service argued that the restitution deduction was inappropriate because the debtor failed to timely file for a refund thus barring the bankruptcy court from considering the offset under b c sec_505 the eight circuit disagreed it found sec_505 granted courts jurisdiction to determine tax_liability beyond the year stated in the proof_of_claim when that liability involves deductions resulting from the repayment of embezzled funds further the appellate court found case law and congressional intent did not require the debtor to submit a formal claim for a refund as the service already filed a proof_of_claim the court found there would be no additional burden to require the service to defend its claim further and perhaps primarily driving the court’s decision the eighth circuit found the service asking for too much in trying to again tax money by denying the offset that it had already taxed when the debtor reported it on his tax_return bulletin no june bankruptcy code cases exceptions to discharge in re fretz bankr lexi sec_676 bankr n d ala date - debtor a recovering alcoholic filed chapter bankruptcy seeking to discharge over a million dollars in tax_liability the court citing in re 48_f3d_1153 11th cir found the debtor’s failure_to_file and pay taxes was not evasion under b c a c due to his alcholism bankruptcy code cases exceptions to discharge no late or fraudulent_returns united_states v binkley u s dist lexis m d fla date - government argued that innocent spouse’s tax_liability is nondischargeable in chapter bankruptcy because the debtor’s joint tax_return was fraudulent the court disagreed finding that a fraudulent return does not preclude dischargeability as to a spouse who is not shown to be guilty of complicity or otherwise personally involved in the fraud bankruptcy code cases exemptions sec_522 collection of secured dischargeable taxes bankruptcy code cases liens avoidance by trustee in re mulligan bankr lexis bankr d n h date - debtors received chapter discharge but service had secured claim against their condominium ruling for the service the court found that even though the personal debt had been discharged and there appeared to be no equity in the property the service still had a lien against the debtor’s real_estate the debtors lacked standing to avoid this lien under b c sec_545 nor could any claimed exemption in the property avoid such liens under sec_522 bankruptcy code cases statute_of_limitations on collection after assessment suspension under bankruptcy code in re barton bankr lexi sec_646 bankr w d va date - court found the priority time period under b c sec_507 was equitably tolled during the period debtors were in a prior bankruptcy under the general authority of b c sec_105 the court reasoned the bankruptcy code was not intended to allow debtors to avoid taxes by filing multiple bankruptcy petitions bankruptcy code cases statute_of_limitations on collection after assessment suspension under bankruptcy code in re young bankr lexi sec_557 bankr d n h date - court found the priority time period under b c sec_507 was equitably tolled during the periods debtors were in a prior bankruptcy under b c sec_108 the court found a literal reading of b c sec_507 and a a allowing discharge after three years even if the debtor was in bankruptcy and the automatic_stay was in effect to prevent collections was an absurd result as congress clearly intended the service to have a full three years to collect bulletin no june liens priority over security interests commercial transactions financing agreements united_states v talco contractors inc et al u s dist lexis w d n y date - court found the united_states had priority to interpled condemnation funds because taxpayer’s assignment of condemnation_award was a collateral_assignment not an assignment of proceeds and so subject_to u c c article because the creditor assignee failed to perfect its interest in the collateral_assignment by filing the united_states had priority over the creditor’s unperfected security_interest summonses defenses to compliance fifth_amendment taxpayer’s records in possession of third party streett v united_states u s dist lexis w d va date - two days after notice of audit taxpayers granted their accountant status as attorney in fact under form_2848 power_of_attorney to deal with the service the magistrate judge held that delivery of documents to their accountant as their attorney-in-fact was not delivery to a third party and so did not cost taxpayers their fifth_amendment privilege in a subsequent criminal investigation summonses defenses to compliance privileges attorney-client united_states v randall u s dist lexis d mass date - accountant hired by taxpayers during audit to review tax returns originally prepared by the taxpayers’ attorney refused to comply with service summons claiming attorney-client and work-product privileges the court ordered the summons enforced finding the accountant lacked standing to raise the attorney-client_privilege on behalf of the taxpayers who did not raise the privilege themselves nor was the accountant acting as the agent for the attorney in providing legal advice because the returns were prepared during audit before any investigation of the taxpayers by the service the court ruled that the returns were not prepared in anticipation of litigation and so the work-product privilege would not apply
